DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-9) in the reply filed on 11/16/2021 is acknowledged.
Claims 10-15 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 1 recites “one or more of sodium, lithium and potassium (e.g. sodium)”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the 
Claim 2, 4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In this case, claim 2 recites the broad recitation “at least about 50 wt.%  alumina”,  and the claim also recites “e.g. at least about 75wt.%, at least about 90 wt.%, or at least about 95 wt.%”, which is the narrower statement of the range/limitation.  Claim 4 recites the broad recitation “at least about 100 ppm chromium (VI)”, and the claim also recites “e.g. at least about 500 ppm, at least about 1000 ppm, or at least about 5000 ppm chromium (VI)”, which is the narrower statement of the range/limitation.  Claim 8 recites the broad recitation “the range of about 0.05 wt.% to 3 wt.% ”, and the claim also recites “e.g. the range of about 0.1 wt.% to 2 wt.%”, which is the narrower statement of the range/limitation.   Claim 9 recites the broad recitation “the range of about 100 °C  to 600 °C ”, and the claim also recites “e.g. the range of about 250 °C  to 500 °C”, which is the narrower statement of the range/limitation. These claim(s) are considered indefinite because there is a question or doubt as to whether 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 7 recites chromium concentration “within the range of about 0.01 wt.% to  5 wt.%”  which does not further limit its parent claim 5 recited chromium concentration “within the range of about 0.1 wt.% to  5 wt.%”   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4  and 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou (CN107486195) (for applicant’s convenience, Machine translation has been used for citations hereof)  in view of Zou (WO2017/205273, for applicant’s convenience, English equivalent US2019/0308172 has been used for citations). 
Zhou teaches a preparation method making catalyst for dehydrogenation  comprising dissolving high valence chrome precursors in a solution containing reducing agent,  then impregnate porous alumina-based supports with such reducing agent and chromium containing solution in reaction temperature of 30~200  °C,  then washing out, filtering and drying the chromium impregnated porous alumina, drying and calcining to 2O3 content in catalyst being 3 wt.%-20 wt. % (embodiment 5, page 4 Embodiment section  1st-6th para.). 
It would have been obvious for one of ordinary skill in the art to adopt a solution comprising ascorbic acid, one or more sodium, lithium and potassium and chromium for help providing a desired catalyst comprising chromium and auxiliary agent such as sodium and/or potassium while with minimized hexavalent chromium content because selection of any order of adding ingredients or prior art process steps is prima facie obvious in the absence of new or unexpected results (See §MPEP 2144.04 IV)
As for the claimed impregnating chromium-on-alumina with ascorbic acid, one or more sodium, lithium and potassium; and chromium,  Zhou already teaches the impregnation time being 0.5-20 hour,  it is readily apparent that during such impregnation process already having chromium being impregnated onto porous alumina support, with continuation of the impregnation process, more solution comprising chromium, ascorbic acid and auxiliary agent will be impregnated onto chromium-on-alumina.   
Regarding claim 1, Zhou does not expressly teach the chromium (VI) being less than 100 ppm. 
Zou teaches using organic reducing agent, a carboxylic acid as reducing agent to minimize hexavalent chromium in the catalyst ([0037]) to obtain a chromium catalyst comprising chromium (VI) less than 100 ppm ([0048]). 

Regarding claim 2,  Zhou teaches the Cr2O3 content in catalyst being 3 wt.%-20 wt. % (embodiment 5, page 4 Embodiment section  1st-6th para.) and auxiliary agent being 0.5-6 wt.%, while the alumina support in the range from  74 wt. %-96 wt.%  (claims 1-11, embodiment 5). 
It is readily apparent that the support content in the catalyst composition being at least about 74 wt.% -96 wt.%, wherein such range overlaps with that of instantly claimed range, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 3,  Zhou already teaches Cr2O3 content in catalyst being 3 wt.%-20 wt. % (embodiment 5, page 4 Embodiment section  1st-6th para., claim 11) while impregnation loading such content of chromium to porous alumina can be hours, it would have been obvious during some time of such impregnation process,  partial of such 3 wt.%-20 wt.% of chromium already being loaded onto alumina, i.e., before impregnating chromium-on-alumina, the content of chromium present in the chromium-on-alumina catalyst material overlapping with that of instantly claimed range, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 4,  Zou also teaches the chromium (VI) in the solution can be more than  about 100 ppm etc.  and longer refluxing (reaction) time will lead to more elimination of chromium (VI) (table 3, table 5).   Zou also teaches  impregnating and st-6th para., claim 1).   It would have been obvious for one of ordinary skill in the art before impregnation chromium (VI) content in chromium-on-alumina being more than 100 ppm, while after effective reducing and calcining help provide a chromium final catalyst composition having chromium (VI) content being less than 100 ppm. 
Regarding claim 5, Zhou further teaches the reducing agent concentration in impregnation solution being 3-30 wt. % (claim 5, embodiment), and molar ratio of reducing agent to high valence chrome precursor being 0.1 to 10:1 (claims 1-5, 7, embodiment 1-7). Such teachings suggest chromium concentration in impregnation solution overlapping with that of instantly claimed chromium concentration, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   Zhou disclosed auxiliary agent concentration in impregnation solution (embodiment 1-7, claims 1-11) overlaps with that of instantly claimed one or more sodium, lithium and/or potassium concentration, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 6-8, such limitations are met as discussed above. 
Regarding claim 9, Zhou further teaches the material being calcined at temperature 600-750 °C, wherein such temperature overlaps with that of instantly claimed temperature range, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1759